 

Promissory Demand Note #1

 

InnSuites Hospitality Trust and its subsidiary RRF Limited Partnership (the
“Borrower”) promises to pay to the order of H.W. Hayes Trust (the “Lender”) the
sum of One Hundred Thousand Dollars ($100,000.00), together with interest
thereon at the rate of 7.0% per annum on the unpaid balance.

 

This Note is executed in return for the following extension of credit from the
Lender to the Borrower:

 

The borrower and Lender agree that this Note shall automatically govern any
future extension of credit, in any form, from the Lender to the Borrower, if
such future extension of credit expressly states that it is subject to this
Note.

 

Interest only payments shall be made monthly and are due on the first of the
month and is late on the 15th of each month. The principal shall be payable On
Demand or payable on June 20, 2019, whichever occurs first. The Lender and
Borrower agree that no collateral will be provided for this loan and is
unsecured.

 

All payments shall be first applied to interest and late charges, and the
balance to principal, if any. This note may be prepaid, at any time , in whole
or in part, upon the occurrence of any of the following: Failure to make any
payment due to hereunder within on or before 15 days after the due date; breach
of any condition of the agreement, upon the dissolution or liquidation of the
undersigned, upon the filing by any of the undersigned of an assignment for the
benefit of the creditors, bankruptcy or other form of insolvency, or by
suffering an involuntary petition in bankruptcy or receivership not vacated
within thirty (30) days.

 

In the event this note shall not be in default and placed for collection, then
the undersigned agree to pay all reasonable attorney fees and costs of
collection. Payment not made within fifteen (15) days of the due date shall be
subject to a late charge of 4% of said payment. All payments hereunder shall be
made to such address as may from time to time be designated by any holder.

 

The undersigned and all other parties to this note, whether as endorsers,
guarantors or sureties, agree to remain fully bound until this note shall be
fully paid and waive demand, presentment and protest and all notices hereto and
further agree to remain bound notwithstanding any extension, modification,
waiver or other indulgence or discharge or release of any obligor hereunder or
exchange, substitution, or release of any collateral granted as security for
this note. No modification or indulgence by any holder hereof shall be binding
unless in writing; and any indulgence on any one occasion shall not be an
indulgence for any other or future occasion. Any modification or change in
terms, hereunder granted by any holder hereof, shall be valid and binding upon
each of the undersigned, notwithstanding the acknowledgement of any of the
undersigned, and each of the undersigned does hereby irrevocably grant to each
of the others a power of attorney to enter into any such modification on their
behalf. The rights of any holder hereof shall be cumulative and not necessarily
successive. This Note shall take effect as a sealed instrument and shall be
construed, governed and enforced in accordance with the laws of the State of
Arizona.

 

The borrower may prepay this Note in whole or in part without penalty. In the
event any payment due hereunder is not paid when due, the entire balance shall
be immediately due and payable upon demand of the holder. Upon default, the
undersigned shall pay all reasonable attorney fees and costs necessary for the
collection of this Note.

 

Signed under seal this 5th day of December, 2016.

 

/s/ InnSuites Hospitality Trust by James Wirth, CEO   InnSuites Hospitality
Trust, Borrower  

 

By James Wirth, CEO /s/ H. W. Hayes   H.W. Hayes Trust, Lender

 

RRF Limited Partnership

 

by Inn Suites Hospitality Trust, General Partner

 

/s/ RRF Limited Partnership by InnSuites Hospitality Trust by James Wirth, CEO  
by James Wirth, CEO  

 

   

 

 

Promissory 30 Day Notice Demand Note #2

 

InnSuites Hospitality Trust and its subsidiary RRF Limited Partnership (the
“Borrower”) promises to pay to the order of H.W. Hayes Trust (the “Lender”) the
sum of Fifty Thousand Dollars ($50,000.00), together with interest thereon at
the rate of 7.0% per annum on the unpaid balance.

 

This Note is executed in return for the following extension of credit from the
Lender to the Borrower:

 

The borrower and Lender agree that this Note shall automatically govern any
future extension of credit, in any form, from the Lender to the Borrower, if
such future extension of credit expressly states that it is subject to this
Note.

 

Interest only payments shall be made monthly and are due on the first of the
month and is late on the 15th of each month. The principal shall be payable
after 30 day notice in writing or payable on June 20, 2019, whichever occurs
first. The Lender and Borrower agree that no collateral will be provided for
this loan and is unsecured.

 

All payments shall be first applied to interest and late charges, and the
balance to principal, if any. This note may be prepaid, at any time , in whole
or in part, upon the occurrence of any of the following: Failure to make any
payment due to hereunder within on or before 15 days after the due date; breach
of any condition of the agreement, upon the dissolution or liquidation of the
undersigned, upon the filing by any of the undersigned of an assignment for the
benefit of the creditors, bankruptcy or other form of insolvency, or by
suffering an involuntary petition in bankruptcy or receivership not vacated
within thirty (30) days.

 

In the event this note shall not be in default and placed for collection, then
the undersigned agree to pay all reasonable attorney fees and costs of
collection. Payment not made within fifteen (15) days of the due date shall be
subject to a late charge of 4% of said payment. All payments hereunder shall be
made to such address as may from time to time be designated by any holder.

 

The undersigned and all other parties to this note, whether as endorsers,
guarantors or sureties, agree to remain fully bound until this note shall be
fully paid and waive demand, presentment and protest and all notices hereto and
further agree to remain bound notwithstanding any extension, modification,
waiver or other indulgence or discharge or release of any obligor hereunder or
exchange, substitution, or release of any collateral granted as security for
this note. No modification or indulgence by any holder hereof shall be binding
unless in writing; and any indulgence on any one occasion shall not be an
indulgence for any other or future occasion. Any modification or change in
terms, hereunder granted by any holder hereof, shall be valid and binding upon
each of the undersigned, notwithstanding the acknowledgement of any of the
undersigned, and each of the undersigned does hereby irrevocably grant to each
of the others a power of attorney to enter into any such modification on their
behalf. The rights of any holder hereof shall be cumulative and not necessarily
successive. This Note shall take effect as a sealed instrument and shall be
construed, governed and enforced in accordance with the laws of the State of
Arizona.

 

The borrower may prepay this Note in whole or in part without penalty. In the
event any payment due hereunder is not paid when due, the entire balance shall
be immediately due and payable 30 days after notice of demand received in
writing by holder. Upon default, the undersigned shall pay all reasonable
attorney fees and costs necessary for the collection of this Note.

 

Signed under seal this 5th day of December, 2016.       /s/ James Wirth  
InnSuites Hospitality Trust, Borrower   By James Wirth, CEO /s/ H. W. Hayes  
H.W. Hayes Trust, Lender

 

RRF Limited Partnership   by Inn Suites Hospitality Trust, General Partner      
/s/ James Wirth   by James Wirth, CEO  

 

   

 

 

Promissory 45 Day Notice Demand Note #3

 

InnSuites Hospitality Trust and its subsidiary RRF Limited Partnership (the
“Borrower”) promises to pay to the order of H.W. Hayes Trust (the “Lender”) the
sum of Fifty Thousand Dollars ($50,000.00), together with interest thereon at
the rate of 7.0% per annum on the unpaid balance.

 

This Note is executed in return for the following extension of credit from the
Lender to the Borrower:

 

The borrower and Lender agree that this Note shall automatically govern any
future extension of credit, in any form, from the Lender to the Borrower, if
such future extension of credit expressly states that it is subject to this
Note.

 

Interest only payments shall be made monthly and are due on the first of the
month and is late on the 15th of each month. The principal shall be payable
after 45 day notice in writing or payable on June 20, 2019, whichever occurs
first. The Lender and Borrower agree that no collateral will be provided for
this loan and is unsecured.

 

All payments shall be first applied to interest and late charges, and the
balance to principal, if any. This note may be prepaid, at any time , in whole
or in part, upon the occurrence of any of the following: Failure to make any
payment due to hereunder within on or before 15 days after the due date; breach
of any condition of the agreement, upon the dissolution or liquidation of the
undersigned, upon the filing by any of the undersigned of an assignment for the
benefit of the creditors, bankruptcy or other form of insolvency, or by
suffering an involuntary petition in bankruptcy or receivership not vacated
within thirty (30) days.

 

In the event this note shall not be in default and placed for collection, then
the undersigned agree to pay all reasonable attorney fees and costs of
collection. Payment not made within fifteen (15) days of the due date shall be
subject to a late charge of 4% of said payment. All payments hereunder shall be
made to such address as may from time to time be designated by any holder.

 

The undersigned and all other parties to this note, whether as endorsers,
guarantors or sureties, agree to remain fully bound until this note shall be
fully paid and waive demand, presentment and protest and all notices hereto and
further agree to remain bound notwithstanding any extension, modification,
waiver or other indulgence or discharge or release of any obligor hereunder or
exchange, substitution, or release of any collateral granted as security for
this note. No modification or indulgence by any holder hereof shall be binding
unless in writing; and any indulgence on any one occasion shall not be an
indulgence for any other or future occasion. Any modification or change in
terms, hereunder granted by any holder hereof, shall be valid and binding upon
each of the undersigned, notwithstanding the acknowledgement of any of the
undersigned, and each of the undersigned does hereby irrevocably grant to each
of the others a power of attorney to enter into any such modification on their
behalf. The rights of any holder hereof shall be cumulative and not necessarily
successive. This Note shall take effect as a sealed instrument and shall be
construed, governed and enforced in accordance with the laws of the State of
Arizona.

 

The borrower may prepay this Note in whole or in part without penalty. In the
event any payment due hereunder is not paid when due, the entire balance shall
be immediately due and payable 45 days after notice of demand received in
writing by holder. Upon default, the undersigned shall pay all reasonable
attorney fees and costs necessary for the collection of this Note.

 

Signed under seal this 5th day of December, 2016.       /s/ James Wirth  
InnSuites Hospitality Trust, Borrower   By James Wirth, CEO /s/ H. W. Hayes  
H.W. Hayes Trust, Lender

 

RRF Limited Partnership   by Inn Suites Hospitality Trust, General Partner      
/s/ James Wirth   by James Wirth, CEO  

 

   

 

 

 

Promissory 60 Day Notice Demand Note #4

 

InnSuites Hospitality Trust and its subsidiary RRF Limited Partnership (the
“Borrower”) promises to pay to the order of H.W. Hayes Trust (the “Lender”) the
sum of Fifty Thousand Dollars ($50,000.00), together with interest thereon at
the rate of 7.0% per annum on the unpaid balance.

 

This Note is executed in return for the following extension of credit from the
Lender to the Borrower:

 

The borrower and Lender agree that this Note shall automatically govern any
future extension of credit, in any form, from the Lender to the Borrower, if
such future extension of credit expressly states that it is subject to this
Note.

 

Interest only payments shall be made monthly and are due on the first of the
month and is late on the 15th of each month. The principal shall be payable
after 60 day notice in writing or payable on June 20, 2019, whichever occurs
first. The Lender and Borrower agree that no collateral will be provided for
this loan and is unsecured.

 

All payments shall be first applied to interest and late charges, and the
balance to principal, if any. This note may be prepaid, at any time , in whole
or in part, upon the occurrence of any of the following: Failure to make any
payment due to hereunder within on or before 15 days after the due date; breach
of any condition of the agreement, upon the dissolution or liquidation of the
undersigned, upon the filing by any of the undersigned of an assignment for the
benefit of the creditors, bankruptcy or other form of insolvency, or by
suffering an involuntary petition in bankruptcy or receivership not vacated
within thirty (30) days.

 

In the event this note shall not be in default and placed for collection, then
the undersigned agree to pay all reasonable attorney fees and costs of
collection. Payment not made within fifteen (15) days of the due date shall be
subject to a late charge of 4% of said payment. All payments hereunder shall be
made to such address as may from time to time be designated by any holder.

 

The undersigned and all other parties to this note, whether as endorsers,
guarantors or sureties, agree to remain fully bound until this note shall be
fully paid and waive demand, presentment and protest and all notices hereto and
further agree to remain bound notwithstanding any extension, modification,
waiver or other indulgence or discharge or release of any obligor hereunder or
exchange, substitution, or release of any collateral granted as security for
this note. No modification or indulgence by any holder hereof shall be binding
unless in writing; and any indulgence on any one occasion shall not be an
indulgence for any other or future occasion. Any modification or change in
terms, hereunder granted by any holder hereof, shall be valid and binding upon
each of the undersigned, notwithstanding the acknowledgement of any of the
undersigned, and each of the undersigned does hereby irrevocably grant to each
of the others a power of attorney to enter into any such modification on their
behalf. The rights of any holder hereof shall be cumulative and not necessarily
successive. This Note shall take effect as a sealed instrument and shall be
construed, governed and enforced in accordance with the laws of the State of
Arizona.

 

The borrower may prepay this Note in whole or in part without penalty. In the
event any payment due hereunder is not paid when due, the entire balance shall
be immediately due and payable 60 days after notice of demand received in
writing by holder. Upon default, the undersigned shall pay all reasonable
attorney fees and costs necessary for the collection of this Note.

 

Signed under seal this 5th day of December, 2016.       /s/ James Wirth  
InnSuites Hospitality Trust, Borrower   By James Wirth, CEO /s/ H. W. Hayes  
H.W. Hayes Trust, Lender

 

RRF Limited Partnership   by Inn Suites Hospitality Trust, General Partner      
/s/ James Wirth   by James Wirth, CEO  

 

   

 

 

Promissory 75 Day Notice Demand Note #5

 

InnSuites Hospitality Trust and its subsidiary RRF Limited Partnership (the
“Borrower”) promises to pay to the order of H.W. Hayes Trust (the “Lender”) the
sum of Fifty Thousand Dollars ($50,000.00), together with interest thereon at
the rate of 7.0% per annum on the unpaid balance.

 

This Note is executed in return for the following extension of credit from the
Lender to the Borrower:

 

The borrower and Lender agree that this Note shall automatically govern any
future extension of credit, in any form, from the Lender to the Borrower, if
such future extension of credit expressly states that it is subject to this
Note.

 

Interest only payments shall be made monthly and are due on the first of the
month and is late on the 15th of each month. The principal shall be payable
after 75 day notice in writing or payable on June 20, 2019, whichever occurs
first. The Lender and Borrower agree that no collateral will be provided for
this loan and is unsecured.

 

All payments shall be first applied to interest and late charges, and the
balance to principal, if any. This note may be prepaid, at any time , in whole
or in part, upon the occurrence of any of the following: Failure to make any
payment due to hereunder within on or before 15 days after the due date; breach
of any condition of the agreement, upon the dissolution or liquidation of the
undersigned, upon the filing by any of the undersigned of an assignment for the
benefit of the creditors, bankruptcy or other form of insolvency, or by
suffering an involuntary petition in bankruptcy or receivership not vacated
within thirty (30) days.

 

In the event this note shall not be in default and placed for collection, then
the undersigned agree to pay all reasonable attorney fees and costs of
collection. Payment not made within fifteen (15) days of the due date shall be
subject to a late charge of 4% of said payment. All payments hereunder shall be
made to such address as may from time to time be designated by any holder.

 

The undersigned and all other parties to this note, whether as endorsers,
guarantors or sureties, agree to remain fully bound until this note shall be
fully paid and waive demand, presentment and protest and all notices hereto and
further agree to remain bound notwithstanding any extension, modification,
waiver or other indulgence or discharge or release of any obligor hereunder or
exchange, substitution, or release of any collateral granted as security for
this note. No modification or indulgence by any holder hereof shall be binding
unless in writing; and any indulgence on any one occasion shall not be an
indulgence for any other or future occasion. Any modification or change in
terms, hereunder granted by any holder hereof, shall be valid and binding upon
each of the undersigned, notwithstanding the acknowledgement of any of the
undersigned, and each of the undersigned does hereby irrevocably grant to each
of the others a power of attorney to enter into any such modification on their
behalf. The rights of any holder hereof shall be cumulative and not necessarily
successive. This Note shall take effect as a sealed instrument and shall be
construed, governed and enforced in accordance with the laws of the State of
Arizona.

 

The borrower may prepay this Note in whole or in part without penalty. In the
event any payment due hereunder is not paid when due, the entire balance shall
be immediately due and payable 75 days after notice of demand received in
writing by holder. Upon default, the undersigned shall pay all reasonable
attorney fees and costs necessary for the collection of this Note.

 

Signed under seal this 5th day of December, 2016.       /s/ James Wirth  
InnSuites Hospitality Trust, Borrower   By James Wirth, CEO /s/ H. W. Hayes  
H.W. Hayes Trust, Lender

 

RRF Limited Partnership   by Inn Suites Hospitality Trust, General Partner      
/s/ James Wirth   by James Wirth, CEO  

 

   

 

 

 

Promissory 90 Day Notice Demand Note #6

 

InnSuites Hospitality Trust and its subsidiary RRF Limited Partnership (the
“Borrower”) promises to pay to the order of H.W. Hayes Trust (the “Lender”) the
sum of Fifty Thousand Dollars ($50,000.00), together with interest thereon at
the rate of 7.0% per annum on the unpaid balance.

 

This Note is executed in return for the following extension of credit from the
Lender to the Borrower:

 

The borrower and Lender agree that this Note shall automatically govern any
future extension of credit, in any form, from the Lender to the Borrower, if
such future extension of credit expressly states that it is subject to this
Note.

 

Interest only payments shall be made monthly and are due on the first of the
month and is late on the 15th of each month. The principal shall be payable
after 90 day notice in writing or payable on June 20, 2019, whichever occurs
first. The Lender and Borrower agree that no collateral will be provided for
this loan and is unsecured.

 

All payments shall be first applied to interest and late charges, and the
balance to principal, if any. This note may be prepaid, at any time , in whole
or in part, upon the occurrence of any of the following: Failure to make any
payment due to hereunder within on or before 15 days after the due date; breach
of any condition of the agreement, upon the dissolution or liquidation of the
undersigned, upon the filing by any of the undersigned of an assignment for the
benefit of the creditors, bankruptcy or other form of insolvency, or by
suffering an involuntary petition in bankruptcy or receivership not vacated
within thirty (30) days.

 

In the event this note shall not be in default and placed for collection, then
the undersigned agree to pay all reasonable attorney fees and costs of
collection. Payment not made within fifteen (15) days of the due date shall be
subject to a late charge of 4% of said payment. All payments hereunder shall be
made to such address as may from time to time be designated by any holder.

 

The undersigned and all other parties to this note, whether as endorsers,
guarantors or sureties, agree to remain fully bound until this note shall be
fully paid and waive demand, presentment and protest and all notices hereto and
further agree to remain bound notwithstanding any extension, modification,
waiver or other indulgence or discharge or release of any obligor hereunder or
exchange, substitution, or release of any collateral granted as security for
this note. No modification or indulgence by any holder hereof shall be binding
unless in writing; and any indulgence on any one occasion shall not be an
indulgence for any other or future occasion. Any modification or change in
terms, hereunder granted by any holder hereof, shall be valid and binding upon
each of the undersigned, notwithstanding the acknowledgement of any of the
undersigned, and each of the undersigned does hereby irrevocably grant to each
of the others a power of attorney to enter into any such modification on their
behalf. The rights of any holder hereof shall be cumulative and not necessarily
successive. This Note shall take effect as a sealed instrument and shall be
construed, governed and enforced in accordance with the laws of the State of
Arizona.

 

The borrower may prepay this Note in whole or in part without penalty. In the
event any payment due hereunder is not paid when due, the entire balance shall
be immediately due and payable 90 days after notice of demand received in
writing by holder. Upon default, the undersigned shall pay all reasonable
attorney fees and costs necessary for the collection of this Note.

 

Signed under seal this 5th day of December, 2016.       /s/ James Wirth  
InnSuites Hospitality Trust, Borrower   By James Wirth, CEO /s/ H. W. Hayes  
H.W. Hayes Trust, Lender

 

RRF Limited Partnership   by Inn Suites Hospitality Trust, General Partner      
/s/ James Wirth   by James Wirth, CEO  

 

   

 

 

 

Promissory 105 Day Notice Demand Note #7

 

InnSuites Hospitality Trust and its subsidiary RRF Limited Partnership (the
“Borrower”) promises to pay to the order of H.W. Hayes Trust (the “Lender”) the
sum of Fifty Thousand Dollars ($50,000.00), together with interest thereon at
the rate of 7.0% per annum on the unpaid balance.

 

This Note is executed in return for the following extension of credit from the
Lender to the Borrower:

 

The borrower and Lender agree that this Note shall automatically govern any
future extension of credit, in any form, from the Lender to the Borrower, if
such future extension of credit expressly states that it is subject to this
Note.

 

Interest only payments shall be made monthly and are due on the first of the
month and is late on the 15th of each month. The principal shall be payable
after 105 day notice in writing or payable on June 20, 2019, whichever occurs
first. The Lender and Borrower agree that no collateral will be provided for
this loan and is unsecured.

 

All payments shall be first applied to interest and late charges, and the
balance to principal, if any. This note may be prepaid, at any time , in whole
or in part, upon the occurrence of any of the following: Failure to make any
payment due to hereunder within on or before 15 days after the due date; breach
of any condition of the agreement, upon the dissolution or liquidation of the
undersigned, upon the filing by any of the undersigned of an assignment for the
benefit of the creditors, bankruptcy or other form of insolvency, or by
suffering an involuntary petition in bankruptcy or receivership not vacated
within thirty (30) days.

 

In the event this note shall not be in default and placed for collection, then
the undersigned agree to pay all reasonable attorney fees and costs of
collection. Payment not made within fifteen (15) days of the due date shall be
subject to a late charge of 4% of said payment. All payments hereunder shall be
made to such address as may from time to time be designated by any holder.

 

The undersigned and all other parties to this note, whether as endorsers,
guarantors or sureties, agree to remain fully bound until this note shall be
fully paid and waive demand, presentment and protest and all notices hereto and
further agree to remain bound notwithstanding any extension, modification,
waiver or other indulgence or discharge or release of any obligor hereunder or
exchange, substitution, or release of any collateral granted as security for
this note. No modification or indulgence by any holder hereof shall be binding
unless in writing; and any indulgence on any one occasion shall not be an
indulgence for any other or future occasion. Any modification or change in
terms, hereunder granted by any holder hereof, shall be valid and binding upon
each of the undersigned, notwithstanding the acknowledgement of any of the
undersigned, and each of the undersigned does hereby irrevocably grant to each
of the others a power of attorney to enter into any such modification on their
behalf. The rights of any holder hereof shall be cumulative and not necessarily
successive. This Note shall take effect as a sealed instrument and shall be
construed, governed and enforced in accordance with the laws of the State of
Arizona.

 

The borrower may prepay this Note in whole or in part without penalty. In the
event any payment due hereunder is not paid when due, the entire balance shall
be immediately due and payable 105 days after notice of demand received in
writing by holder. Upon default, the undersigned shall pay all reasonable
attorney fees and costs necessary for the collection of this Note.

 

Signed under seal this 5th day of December, 2016.       /s/ James Wirth  
InnSuites Hospitality Trust, Borrower   By James Wirth, CEO /s/ H. W. Hayes  
H.W. Hayes Trust, Lender

 

RRF Limited Partnership   by Inn Suites Hospitality Trust, General Partner      
/s/ James Wirth   by James Wirth, CEO  

 

   

 

 

 

Promissory 120 Day Notice Demand Note #8

 

InnSuites Hospitality Trust and its subsidiary RRF Limited Partnership (the
“Borrower”) promises to pay to the order of H.W. Hayes Trust (the “Lender”) the
sum of Twenty Five Thousand Dollars ($25,000.00), together with interest thereon
at the rate of 7.0% per annum on the unpaid balance.

 

This Note is executed in return for the following extension of credit from the
Lender to the Borrower:

 

The borrower and Lender agree that this Note shall automatically govern any
future extension of credit, in any form, from the Lender to the Borrower, if
such future extension of credit expressly states that it is subject to this
Note.

 

Interest only payments shall be made monthly and are due on the first of the
month and is late on the 15th of each month. The principal shall be payable
after 120 day notice in writing or payable on June 20, 2019, whichever occurs
first. The Lender and Borrower agree that no collateral will be provided for
this loan and is unsecured.

 

All payments shall be first applied to interest and late charges, and the
balance to principal, if any. This note may be prepaid, at any time , in whole
or in part, upon the occurrence of any of the following: Failure to make any
payment due to hereunder within on or before 15 days after the due date; breach
of any condition of the agreement, upon the dissolution or liquidation of the
undersigned, upon the filing by any of the undersigned of an assignment for the
benefit of the creditors, bankruptcy or other form of insolvency, or by
suffering an involuntary petition in bankruptcy or receivership not vacated
within thirty (30) days.

 

In the event this note shall not be in default and placed for collection, then
the undersigned agree to pay all reasonable attorney fees and costs of
collection. Payment not made within fifteen (15) days of the due date shall be
subject to a late charge of 4% of said payment. All payments hereunder shall be
made to such address as may from time to time be designated by any holder.

 

The undersigned and all other parties to this note, whether as endorsers,
guarantors or sureties, agree to remain fully bound until this note shall be
fully paid and waive demand, presentment and protest and all notices hereto and
further agree to remain bound notwithstanding any extension, modification,
waiver or other indulgence or discharge or release of any obligor hereunder or
exchange, substitution, or release of any collateral granted as security for
this note. No modification or indulgence by any holder hereof shall be binding
unless in writing; and any indulgence on any one occasion shall not be an
indulgence for any other or future occasion. Any modification or change in
terms, hereunder granted by any holder hereof, shall be valid and binding upon
each of the undersigned, notwithstanding the acknowledgement of any of the
undersigned, and each of the undersigned does hereby irrevocably grant to each
of the others a power of attorney to enter into any such modification on their
behalf. The rights of any holder hereof shall be cumulative and not necessarily
successive. This Note shall take effect as a sealed instrument and shall be
construed, governed and enforced in accordance with the laws of the State of
Arizona.

 

The borrower may prepay this Note in whole or in part without penalty. In the
event any payment due hereunder is not paid when due, the entire balance shall
be immediately due and payable 120 days after notice of demand received in
writing by holder. Upon default, the undersigned shall pay all reasonable
attorney fees and costs necessary for the collection of this Note.

 

Signed under seal this 5th day of December, 2016.       /s/ James Wirth  
InnSuites Hospitality Trust, Borrower   By James Wirth, CEO /s/ H. W. Hayes  
H.W. Hayes Trust, Lender

 

RRF Limited Partnership   by Inn Suites Hospitality Trust, General Partner      
/s/ James Wirth   by James Wirth, CEO  

 

   

 

 

Promissory Demand Note (1 of 2)

 

InnSuites Hospitality Trust and its subsidiary RRF Limited Partnership (the
“Borrower”) promises to pay to the order of Lita M. Sweitzer (the “Lender”) the
sum of Twenty Five Thousand Dollars ($25,000.00), together with interest thereon
at the rate of 7.0% per annum on the unpaid balance.

 

This Note is executed in return for the following extension of credit from the
Lender to the Borrower:

 

The borrower and Lender agree that this Note shall automatically govern any
future extension of credit, in any form, from the Lender to the Borrower, if
such future extension of credit expressly states that it is subject to this
Note.

 

Interest only payments shall be made monthly and are due on the first of the
month and is late on the 15th of each month. The principal shall be payable On
Demand or payable on June 20, 2019, whichever occurs first. The Lender and
Borrower agree that no collateral will be provided for this loan and is
unsecured.

 

All payments shall be first applied to interest and late charges, and the
balance to principal, if any. This note may be prepaid, at any time , in whole
or in part, upon the occurrence of any of the following: Failure to make any
payment due to hereunder within on or before 15 days after the due date; breach
of any condition of the agreement, upon the dissolution or liquidation of the
undersigned, upon the filing by any of the undersigned of an assignment for the
benefit of the creditors, bankruptcy or other form of insolvency, or by
suffering an involuntary petition in bankruptcy or receivership not vacated
within thirty (30) days.

 

In the event this note shall not be in default and placed for collection, then
the undersigned agree to pay all reasonable attorney fees and costs of
collection. Payment not made within fifteen (15) days of the due date shall be
subject to a late charge of 4% of said payment. All payments hereunder shall be
made to such address as may from time to time be designated by any holder.

 

The undersigned and all other parties to this note, whether as endorsers,
guarantors or sureties, agree to remain fully bound until this note shall be
fully paid and waive demand, presentment and protest and all notices hereto and
further agree to remain bound notwithstanding any extension, modification,
waiver or other indulgence or discharge or release of any obligor hereunder or
exchange, substitution, or release of any collateral granted as security for
this note. No modification or indulgence by any holder hereof shall be binding
unless in writing; and any indulgence on any one occasion shall not be an
indulgence for any other or future occasion. Any modification or change in
terms, hereunder granted by any holder hereof, shall be valid and binding upon
each of the undersigned, notwithstanding the acknowledgement of any of the
undersigned, and each of the undersigned does hereby irrevocably grant to each
of the others a power of attorney to enter into any such modification on their
behalf. The rights of any holder hereof shall be cumulative and not necessarily
successive. This Note shall take effect as a sealed instrument and shall be
construed, governed and enforced in accordance with the laws of the State of
Arizona.

 

The borrower may prepay this Note in whole or in part without penalty. In the
event any payment due hereunder is not paid when due, the entire balance shall
be immediately due and payable upon demand of the holder. Upon default, the
undersigned shall pay all reasonable attorney fees and costs necessary for the
collection of this Note.

 

/s/ James Wirth   InnSuites Hospitality Trust, Borrower   By James Wirth, CEO
/s/ Lita M. Sweitzer Lita M. Sweitzer, Lender

 

RRF Limited Partnership   by Inn Suites Hospitality Trust, General Partner      
/s/ James Wirth   by James Wirth, CEO  

 



   

 

 

 

Promissory Demand Note (2 of 2)

 

InnSuites Hospitality Trust and its subsidiary RRF Limited Partnership (the
“Borrower”) promises to pay to the order of Lita M. Sweitzer (the “Lender”) the
sum of Twenty Five Thousand Dollars ($25,000.00), together with interest thereon
at the rate of 7.0% per annum on the unpaid balance.

 

This Note is executed in return for the following extension of credit from the
Lender to the Borrower:

 

The borrower and Lender agree that this Note shall automatically govern any
future extension of credit, in any form, from the Lender to the Borrower, if
such future extension of credit expressly states that it is subject to this
Note.

 

Interest only payments shall be made monthly and are due on the first of the
month and is late on the 15th of each month. The principal shall be payable On
Demand or payable on June 20, 2019, whichever occurs first. The Lender and
Borrower agree that no collateral will be provided for this loan and is
unsecured.

 

All payments shall be first applied to interest and late charges, and the
balance to principal, if any. This note may be prepaid, at any time , in whole
or in part, upon the occurrence of any of the following: Failure to make any
payment due to hereunder within on or before 15 days after the due date; breach
of any condition of the agreement, upon the dissolution or liquidation of the
undersigned, upon the filing by any of the undersigned of an assignment for the
benefit of the creditors, bankruptcy or other form of insolvency, or by
suffering an involuntary petition in bankruptcy or receivership not vacated
within thirty (30) days.

 

In the event this note shall not be in default and placed for collection, then
the undersigned agree to pay all reasonable attorney fees and costs of
collection. Payment not made within fifteen (15) days of the due date shall be
subject to a late charge of 4% of said payment. All payments hereunder shall be
made to such address as may from time to time be designated by any holder.

 

The undersigned and all other parties to this note, whether as endorsers,
guarantors or sureties, agree to remain fully bound until this note shall be
fully paid and waive demand, presentment and protest and all notices hereto and
further agree to remain bound notwithstanding any extension, modification,
waiver or other indulgence or discharge or release of any obligor hereunder or
exchange, substitution, or release of any collateral granted as security for
this note. No modification or indulgence by any holder hereof shall be binding
unless in writing; and any indulgence on any one occasion shall not be an
indulgence for any other or future occasion. Any modification or change in
terms, hereunder granted by any holder hereof, shall be valid and binding upon
each of the undersigned, notwithstanding the acknowledgement of any of the
undersigned, and each of the undersigned does hereby irrevocably grant to each
of the others a power of attorney to enter into any such modification on their
behalf. The rights of any holder hereof shall be cumulative and not necessarily
successive. This Note shall take effect as a sealed instrument and shall be
construed, governed and enforced in accordance with the laws of the State of
Arizona.

 

The borrower may prepay this Note in whole or in part without penalty. In the
event any payment due hereunder is not paid when due, the entire balance shall
be immediately due and payable upon demand of the holder. Upon default, the
undersigned shall pay all reasonable attorney fees and costs necessary for the
collection of this Note.

 

Signed under seal this 5th day of December, 2016.

 

/s/ James Wirth   InnSuites Hospitality Trust, Borrower   By James Wirth, CEO
/s/ Lita M. Sweitzer Lita M. Sweitzer, Lender  

 

RRF Limited Partnership   by Inn Suites Hospitality Trust, General Partner      
/s/ James Wirth   by James Wirth, CEO  

 

   

 

 

 

